Citation Nr: 1705485	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for residuals of head trauma.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for chronic bladder infections.

5.  Entitlement to service connection for bronchitis.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ankle disorder.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The claims are currently in the jurisdiction of the RO in Denver, Colorado.

In February 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

These issues were before the Board in August 2014 when they were remanded for additional development.

This claim was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims file systems.  Documents in VVA include the February 2014 hearing transcript and other documents duplicative of what is in VBMS or irrelevant to the issues on appeal.

The issues of entitlement to service connection for residuals of head trauma, migraine headaches, chronic bladder infections and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that a bilateral hip disorder did not have onset during service, that arthritis of the hips did not have its onset within one year of service discharge, and that a current hip disorder is not related to active military service.

2.  An unappealed February 1993 rating decision denied service connection for a left ankle disorder on the basis that the evidence showed that a left ankle disorder had resolved prior to the Veteran's discharge from service.

3.  Evidence received subsequent to the February 1993 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ankle disorder.

4.  An unappealed May 1993 rating decision denied service connection for a right ankle disorder on the basis that the evidence showed that a right ankle disorder had resolved prior to the Veteran's discharge from service.

5.  Evidence received subsequent to the May 1993 rating decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ankle disorder.

CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or aggravated by service, and arthritis of the hips may not be presumed to have been so incurred.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The February 1993 rating decision that denied the claim of entitlement to service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  The May 1993 rating decision that denied the claim of entitlement to service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  Evidence received since the February 1993 rating decision for the left ankle and the May 1993 rating decision for the right ankle is new and material, and the claims of entitlement to service connection for a left ankle disorder and a right ankle disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  A November 2008 letter contained the notice necessary regarding the claim denied herein.  As the other claims are reopened and remanded, no notice analysis is necessary.  Additionally, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA and private post-service records been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records.  In this regard, in September 2014, the Veteran was asked to provide a release for private treatment records, but he failed to do so.  "[T]he duty to assist is not always a one-way street. If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the Veteran needed to provide the appropriate release of medical records if he wished VA to obtain and consider the identified private records.

The Veteran was afforded an adequate VA examination for her claimed hip disability in 2014.  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, a VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the 2014 hearing, the VLJ noted the issues on appeal and elicited testimony regarding the Veteran's symptoms and all medical treatment.  Not only were the issues explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim were also explained.  Bryant, 23 Vet. App. at 497.  

As a result of the testimony provided by the Veteran, the issues decided herein were remanded for additional development.  Notably, the Board request that the RO contact the Veteran to obtain authorizations for private treatment, obtain Evans Army Community Hospital records, Expresscare records, and an examination.  These actions were all completed, although only the Evans Army Community Hospital and Expresscare records were obtained.  The Board finds that there has been substantial compliance with its remand instructions and additional remand is not required for these issues.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board has reviewed all of the evidence in the Veteran's electronic claims file with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II.  Service Connection for a Bilateral Hip Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that she currently has a bilateral disorder that had its onset in or is otherwise related to her military service, including running on concrete in combat boots during service.  See January 2010 correspondence from the Veteran and February 2014 hearing transcript.

STRs show no diagnosis or treatment for a hip disability.  Notably, complaints of pain in the pelvic and iliac regions in April and July 1979 were ultimately found to be related to vaginitis.  A June 1985 Report of Medical History and a June 1985 separation Report of Medical Examination are negative for history, complaints, finding, or diagnosis related to a hip disability.  There was a normal clinical evaluation of the lower extremities.  

Following service, in June 1992 and April 1993, the Veteran submitted claims seeking service connection for various disabilities.  She made no mention of a hip disability or problems with her hips in either of these claims. 

In September 2008, the Veteran submitted the instant claim.  Private medical records from February 2009 note that the Veteran reported she was just in a motor vehicle accident.  She complained of left sided pain in the neck, shoulder, hip and ankle.  In August 2010, she complained of back and bilateral hip pain.  She reported that this pain was from a motor vehicle accident over one year earlier.

A December 2014 VA hip and thigh conditions examination report that the Veteran reported that she cannot remember exactly when, but sometime in the Army her left hip began to hurt from running on concrete; she did not remember any left hip treatment during service.  She also reported that she does not recall any right hip problem.  She stated that although her left hip still bothered her after service, she was able to work as a horse wrangler and "extreme sports" instructor for nine years.  Eventually, the left hip got worse.  She denied any specific left hip injury after service.  Currently, she experiences daily hip pain and occasional locking.   The examiner noted that the Veteran gained weight (83 pounds) since she left service.  Examination of the left hip revealed limed range of motion with pain.  Examination of the right hip revealed no pain or limitation of motion.  Muscle strength was full in both hips.  X-ray studies revealed arthritis in both hips.  After reviewing the record, the examiner opined that the Veteran's bilateral hip arthritis is less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner stated, "So it is clear that the [V]eteran had no hip complaints for over 25 years by which time she had gained 85 pounds, ridden horses for many years in her civilian jobs and even been in a motor vehicle accident.  These events, are the more likely causes of her current [bilateral hip degenerative joint disease], and it is less likely than not from military service."

The Board finds that service connection is not warranted.  First, there are current disabilities as there is bilateral hip degenerative joint disease.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  Second, however, there is no diagnosis of hip arthritis, manifestations, or other in-service event during active service.  The STRs, including a separation examination report, are silent for any complaints of findings of a hip disability, including any notation of symptoms or diagnosis of arthritis.  Although the Veteran reported hip pain during service, this is contradicted by her lack of reports at discharge or any lower extremity or hip pain.  Thus, the Board does not find these lay statements significantly credible and does not assign them any significant probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, the first medical evidence of hip problems was after a motor vehicle accident in 2008, more than 20 years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Furthermore, the 1985 separation examination report clinical evaluation of the lower extremities was normal.  That too is evidence that weighs against the Veteran's claim.  

Indeed, the Veteran's current assertion of experiencing hip problems since service is weakened by the lack of supporting corroborative evidence.  The Veteran filed service connection claims in 1992 and 1993 wherein she did not identify any hip disorders.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Veteran's failure to report any complaints of hip problems in 1992 and 1993 is evidence that she was not then experiencing any problems with her hips and outweighs her present recollection to the contrary.  Thus, given the inconsistency in the evidence of record, the Board finds the Veteran's statements regarding her hip continuity of symptomatology since service to be not credible.

Third, the Board also finds there is no nexus to service.  The December 2014 VA opinion is the most probative and persuasive medical evidence in this case on this question as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusion with detailed rationale.  The VA examiner considered the Veteran's contentions of in-service injuries, STRs and post-service medical evidence and opined that the claimed bilateral hip disorder was less likely than not incurred in or caused by service, to include any claimed injuries therein. The examiner's references to specific evidence, and alternate origins for the disability, as noted above, make for persuasive rationale.

Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a bilateral hip disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against her claim.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

III.  Claims to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a February 1993 rating decision, the RO denied the Veteran's claim for service connection for a left ankle disorder, finding that any in-service disorder had resolved without residuals.  The Veteran did not appeal this decision.  The decision was thus final based on the evidence then of record.  38 U.S.C.A. § 7105.  

At the time of the February 1993 rating decision, the record included STRs, which show that the Veteran was seen in September 1977 for mild left ankle sprain, January 1978 for tendonitis of the left ankle, May 1978 for left ankle pain and tendonitis of extensor group with negative X-ray findings, June 1981 for twist injury with fracture ruled out, and June 1985 normal separation examination.  The record also included August 1992 VA examination findings of no erythema, edema, or induration; full range of motion; negative X-ray findings; and a diagnosis of residual discomfort in the left ankle.  The record also includes the Veteran's statements that running on concrete in combat boots damaged her ankles to the extent that she had to wear braces and arch supports just to function while on active duty.

In a May 1993 rating decision, the RO denied the Veteran's claim for a right ankle disorder, stating no chronic right ankle disability was noted in service.  The Veteran did not appeal this decision.  The decision was thus final based on the evidence then of record.  38 U.S.C.A. § 7105.  

At the time of the May 1993 rating decision, the record included STRs, which include complaints of foot pain and findings of Achilles tendonitis of the right ankle in January 1978, and a normal separation examination in June 1985.  The record also included August 1992 VA examination findings of no erythema, edema, or induration; and full range of motion.  The record also includes the Veteran's statements that running on concrete in combat boots damaged her ankles to the extent that she had to wear braces and arch supports just to function while on active duty.

Evidence received subsequent to the February 1993 rating decision for left ankle and May 1993 rating decision for left ankle includes VA and private treatment records and examination reports dated from 1998 to 2015.  These records show that the Veteran was seen for ankle complaints related to post-service injuries, including: a bee sting to the right ankle in August 1998; right ankle pain after a fall in August 2008 and a left ankle injury after tripping and falling down stairs in November 2008.  Also of record are the Veteran's statements dated from 2008 to 2014, including February 2014 hearing testimony, describing ankle disabilities due to service, particularly running on concrete while wearing combat boots.  

The Board finds that new and material evidence has been presented.  The evidence, including treatment records showing recurrent symptoms is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of disabilities of the bilateral ankles.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.   

ORDER

Service connection for a bilateral hip disorder is denied.

New and material evidence was received and, therefore, the request to reopen the claim of entitlement to service connection for a left ankle disorder is granted.

New and material evidence was received and, therefore, the request to reopen the claim of entitlement to service connection for a right ankle disorder is granted.


REMAND

Regarding the claim for service connection for bilateral ankle disorders, remand is required for a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2016).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there are recurrent symptoms of the bilateral ankles, in-service treatment for ankle injuries, and lay evidence that the two are related and that there have been continuous symptoms.  Accordingly, a VA examination is required.  

Regarding the residuals of head trauma and migraine headaches, remand is required to obtain an adequate VA etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the veteran has provided lay testimony, an examiner cannot ignore that lay evidence and base his or her opinion only on the absence of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, the Veteran was afforded VA traumatic brain injury and headache examinations in December 2014.  The VA examiner opined, after an examination of the Veteran as well as a review of the claims file, that the Veteran's headaches and residuals of head trauma (dizziness, vertigo and balance problems) are less likely than not related to service, to include a head injury sustained therein, noting a lack of medical documentation of symptoms until 1999 for headaches and 2013 for other residuals of head trauma (including vertigo).  However, while the VA examiner addressed the Veteran's general contentions, there was no mention of the medical records documenting her statements of continuity of symptoms since service.  For example, during an August 1992 VA examination, she reported bad headaches on an episodic basis since service, sometimes accompanied by vomiting.  She reported having such a headache as recently as the day prior to the examination.  Therefore, a remand is required to obtain an additional medical opinion that addresses this evidence and lay evidence.  

Regarding the Veteran's recurrent bladder infections claim, remand is required for an adequate opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. 311.  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Where the veteran has provided lay testimony, an examiner cannot ignore that lay evidence and base his or her opinion only on the absence of corroborating medical records.  Dalton, 21 Vet. App. at 39-40.  In a December 2014 VA urinary tract conditions examination, the examiner stated that there is only one finding of urinary tract infection (UTI) in service (February 1978), and all subsequent urine tests were either negative or poor specimens.  The VA examiner concluded that there was no evidence of recurrent or chronic UTIs; however, in rendering this opinion, the examiner failed to discuss any post-service findings of bladder infections, including treatment in August 2006 and January 2010, as well as history of recurrent bladder infections since age 21 noted on VA examination in August 1992.  The Veteran reported that a cystoscopy in service revealed that her urethra may be bent; she had been encouraged to drink lots of fluids.  Moreover, the examiner did not address the Veteran's February 2014 testimony of treatment for recurrent bladder infections since service, with the most recent treatment in December 2015.  Here, remand is required for a new opinion to determine of the Veteran had chronic bladder infections at any point during the appeal period, and if so, whether those bladder infections are related to the bladder infection noted in service.

Regarding the bronchitis claim, remand is required for an adequate etiological opinion.  The Veteran claims, in pertinent part, that her bronchitis is secondary to her sinusitis.  See February 2014 hearing transcript.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. 311.  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Notably, service connection for sinusitis and allergic rhinitis were recently awarded in an April 2015 rating decision.  There is not an adequate opinion as to whether bronchitis was caused and/or aggravated by service-connected sinusitis/allergic rhinitis.  On remand, a new opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of her ankle disorders from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right and left ankle disorders was had onset in, or is otherwise caused by, active service.  The examiner must address the following:  1) STRs (including September 1977 for mild left ankle sprain, January 1978 for tendonitis of the left ankle, complaints of foot pain and findings of Achilles tendonitis of the right ankle in January 1978, May 1978 for left ankle pain and tendonitis of extensor group with negative X-ray findings, June 1981 for twist injury with fracture ruled out, and a normal separation examination in June 1985); 2) an August 1992 VA examination; 3) the Veteran's statements that running on concrete in combat boots damaged her ankles to the extent that she had to wear braces and arch supports just to function while on active duty; and 4) VA medical records including a bee sting to the right ankle in August 1998, right ankle pain after a fall in August 2008, and a left ankle injury after tripping and falling down stairs in November 2008. 

4.  After any additional records are associated with the claims file, obtain an addendum opinion as to the etiology of the Veteran's bronchitis from a qualified VA medical professional.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  


The examiner must opine whether it is at least as likely as not (a 50 percent probability or greater): 

(a) that the Veteran's bronchitis had onset in, or is otherwise related to her military service; or

(b) that the Veteran's bronchitis was caused by her service-connected sinusitis/allergic rhinitis, or

(c) that the Veteran's bronchitis was aggravated by her service-connected sinusitis/allergic rhinitis. 

5.  After any additional records are associated with the claims file, obtain an opinion as to the etiology of the Veteran's claimed recurrent bladder infections from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any bladder infection diagnosed during the period of the appeal had its onset in service or is otherwise related to active service?  The examiner must address the following:  1) the Veteran's contentions that she has continued to have recurrent bladder infections since service; 2) treatment in August 2006 and January 2010; 3) an August 1992 VA examination that noted a history of recurrent bladder infections since age 21; and 4) the Veteran's February 2014 testimony of treatment for recurrent bladder infections since service, with the most recent treatment in December 2015.  

6.  After any additional records are associated with the claims file, obtain an addendum opinion to determine the etiology of the Veteran's claimed residuals of head trauma and migraine headaches.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

Is it at least as likely as not (a 50 percent probability or greater): 

(a)  that the Veteran's migraine headaches had onset in, or are otherwise related to, her military service; or

(b) that the Veteran's migraine headaches were caused by her service-connected sinusitis/allergic rhinitis; or

(c) that the Veteran's migraine headaches were aggravated by her service-connected sinusitis/allergic rhinitis?  Also, 

(d) that the Veteran's residuals of head trauma to include dizziness, vertigo, memory problems, or balance problems, had onset in, or are otherwise related to her military service; or

(e) that the Veteran's residuals of head trauma to include dizziness, vertigo, memory problems, or balance problems, were caused by her service-connected sinusitis/allergic rhinitis, or her migraine headaches;

(f) that the Veteran's residuals of head trauma to include dizziness, vertigo, memory problems, or balance problems, were aggravated by her service-connected sinusitis/allergic rhinitis, or her migraine headaches?

The examiner must presume, for purposes of this examination only, that the Veteran's lay statements that she has had migraines and residuals of head injury since service are true.

7.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


